DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informality: line 1 recite, “guiding rails define each define,” claim should be changed to recite –guiding rails each define--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. [U.S. 9,893,464] in view of Oka [U.S. 2004/0023547].
Regarding claim 1, Endo discloses a connector, comprising: a housing (fig. 2; housing of 20) having a mating portion (fig 2; front of 20), a guiding portion (fig. 4; 70), and an abutting portion (fig. 4; front of 20) adapted to mate with a mating connector (fig. 2; 10), the guiding portion (70) provided at a rear (rear of 20) further from the mating connector (10) than the mating portion (front of 20) or provided from the rear to the mating portion; and a connector position assurance device (fig. 2; 30) movable between a first position (fig. 13) and a second position (fig. 20) different from the first position (fig. 13), the connector position assurance device (30) in the second position (fig. 20) assuring that the connector (20) is completely mated with the mating connector (10) or maintaining a completely mated state, the connector position assurance device (30) has a base portion (fig. 2; 31, 34l, 34r) guided by the guiding portion (70) between the first position (fig. 13) and the second position (fig. 20) and a beam portion (fig. 2; 32) protruding from the base portion (31, 34l, 34r) to the mating portion (front of 20), the abutting portion (23) abuts on the beam portion (32) in the first position (fig. 13) during non-mating with the mating connector (10) to block movement of the connector position assurance device (30) to the second position (fig. 20), the mating connector (10) during complete mating deforms the beam portion (32) to remove the abutment of the beam portion (32, see fig. 17) on the abutting portion (23) to allow the connector position assurance device (30) to move to the second position (fig. 20), wherein the guiding portion (70) has a pair of guiding rails (fig. 4; 63R, 63L).
Regarding claims 1 and 5-8, Endo does not disclose wherein the guiding portion has a pair of guiding rails slidably holding the connector position assurance device from both widthwise sides thereof in a direction transverse to a moving direction of the connector position assurance device to guide movement of the connector position assurance device [claim 1]; wherein the guiding portion has a protruding portion protruding from one of the guiding rails in front of the bulging portion when the connector position assurance device is in the first position [claim 5]; wherein the protruding portion interferes with the bulging portion and provides a resistance when the connector position assurance device in the first position moves to the second position [claim 6]; wherein the protruding portion is positioned behind the bulging portion when the connector position assurance device is in the second [claim 7]; wherein the bulging portion and the protruding portion interfere with each other when the connector position assurance device tries to move from the second position to the first position, maintaining the completely mated state [claim 8].
Regarding claims 1 and 5-8, Oka teaches wherein the guiding portion (fig. 1; section of 20 where 30 is inserted) has a pair of guiding rails (fig. 1; 29b) slidably holding the connector position assurance device (fig. 1; 30) from both widthwise sides (fig. 1; sides of 29) thereof in a direction transverse (fig. 1; facing direction of both 29b on each side) to a moving direction (fig. 1; back to front direction) of the connector position assurance device (30) to guide movement of the connector position assurance device (30); the guiding portion (section of 20 where 30 is inserted) has a protruding portion (fig. 1; 42) protruding from one of the guiding rails (29b) in front of the bulging portion (fig. 1; 40) when the connector position assurance device (30) is in the first position (fig. 5); the protruding portion (42) interferes with the bulging portion (40) and provides a resistance when the connector position assurance device (30) in the first position (fig. 5) moves to the second position (fig. 2); the protruding portion (42) is positioned behind the bulging portion (40) when the connector position assurance device (30) is in the second position (fig. 2); the bulging portion (40) and the protruding portion (42) interfere with each other when the connector position assurance device (30) tries to move from the second position (fig. 2) to the first position (fig. 5), maintaining the completely mated state.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the guiding portion having a pair of guiding rails slidably holding the connector position assurance device from both widthwise sides thereof in a direction transverse to a moving direction of the connector position assurance device to guide movement of the connector position assurance device, the guiding portion having a protruding portion protruding from one of the guiding rails in front of the bulging portion when the connector position assurance device is in the first position, the protruding portion interferes with the bulging portion and provides a resistance 

Regarding claim 3, Endo modified by Oka has been discussed above. Endo discloses wherein the connector position assurance device (30) has a spaced portion (fig. 4; space between 34r and 33r) spaced from one of the guiding rails (63r/63l).

Regarding claim 4, Endo modified by Oka has been discussed above. Endo discloses wherein the connector position assurance device (30) has a bulging portion (fig. 4; 36 or 37) bulging toward one of the guiding rails (63r/63l) within the spaced portion (space between 34r and 33r).

Regarding claim 9, Endo discloses a connector assembly, comprising: a first connector (20) including: a housing (housing of 20) having a mating portion (front of 20), a guiding portion (70), and an abutting portion (23), the guiding portion (70) provided at a rear (rear of 20) further from a mating end (front of 20) of the housing (housing of 20) than the mating portion (front of 20) or provided from the rear to the mating portion; and a connector position assurance device (30) movable between a first position (fig. 13) and a second position (fig. 20) different from the first position (fig. 13), the connector position assurance device (30) has a base portion (31, 34l, 34r) guided by the guiding portion (70) between the first position (fig. 13) and the second position (fig. 20) and a beam portion (32) protruding from the base portion (31, 34l, 34r) to the mating portion (front of 20), the abutting portion (23) abuts front of 20) of the first connector (20), the connector position assurance device (30) in the second position (fig. 20) assuring that the first connector (20) is completely mated with the second connector (10) or maintaining a completely mated state, the second connector (10) has an abutment removal portion (fig. 14; 13) deforming the beam portion (32) during complete mating to remove the abutment of the beam portion (32) on the abutting portion (23) to allow the connector position assurance device (30) to move to the second position (fig. 20), wherein the guiding portion (70) has a pair of guiding rails (fig. 4; 63R, 63L).
Regarding claims 9 and 5-8, Endo does not disclose wherein the guiding portion has a pair of guiding rails slidably holding the connector position assurance device from both widthwise sides thereof in a direction transverse to a moving direction of the connector position assurance device to guide movement of the connector position assurance device [claim 9]; wherein the guiding rails define each define a protruding portion adapted to engage with the connector position assurance device for resisting its movement in each direction between the first position and the second position [claim 10]; wherein the guiding rails extend in the moving direction of the connector position assurance device along a length of the housing and define respective inwardly facing and opposing surfaces [claim 11]; wherein the connector position assurance device includes first and second bulging portions each extending toward a respective opposing surface of the guiding rails, and wherein each of the protruding portions protrude from a respective one of the opposing surfaces of the guiding rails and in front of a respective one of the bulging portions when the connector position assurance device is in the first position [claim 12]; wherein each protruding portion interferes with one of the first or second bulging portions and provides a resistance when the connector position assurance device in the first position moves to the second position [claim 13].
Regarding claims 9 and 5-8, Oka teaches wherein the guiding portion (fig. 1; section of 20 where 30 is inserted) has a pair of guiding rails (fig. 1; 29b) slidably holding the connector position assurance device (fig. 1; 30) from both widthwise sides (fig. 1; sides of 29) thereof in a direction transverse (fig. 1; facing direction of both 29b on each side) to a moving direction (fig. 1; back to front direction) of the connector position assurance device (30) to guide movement of the connector position assurance device (30); wherein the guiding rails (29b) define each define a protruding portion (42) adapted to engage with the connector position assurance device (30) for resisting its movement in each direction (front to back) between the first position (fig. 5) and the second position (fig. 2); the guiding rails (29b) extend in the moving direction (forward) of the connector position assurance device (30) along a length of the housing (fig. 1; 20) and define respective inwardly facing and opposing surfaces (42, 29b); the connector position assurance device (30) includes first and second bulging portions (40) each extending toward a respective opposing surface (42, 29b) of the guiding rails (29b), and wherein each of the protruding portions (42) protrude from a respective one of the opposing surfaces (29b surfaces) of the guiding rails (29b) and in front of a respective one of the bulging portions (40) when the connector position assurance device (30) is in the first position (fig. 5); each protruding portion (42) interferes with one of the first or second bulging portions (40) and provides a resistance when the connector position assurance device (30) in the first position (fig. 5) moves to the second position (fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the guiding portion having a pair of guiding rails slidably holding the connector position assurance device from both widthwise sides thereof in a direction transverse to a moving direction of the connector position assurance device to guide movement of the connector position assurance device, the guiding rails define each define a protruding portion adapted to engage with the connector position assurance device for resisting its movement in each direction between the first position and the second position, the guiding rails extending in the moving direction of , the connector position assurance device including first and second bulging portions each extending toward a respective opposing surface of the guiding rails, and wherein each of the protruding portions protrude from a respective one of the opposing surfaces of the guiding rails and in front of a respective one of the bulging portions when the connector position assurance device is in the first position and each protruding portion interferes with one of the first or second bulging portions and provides a resistance when the connector position assurance device in the first position moves to the second position as suggested by Oka for the benefit of improving the physical retention strength between two connectors.

Regarding claim 14, Endo modified by Oka has been discussed above. Endo discloses wherein the connector position assurance device (30) further comprises an operating portion (fig. 4; 32, 35, 36, 37) attached to the base portion (31, 34l, 34r) and adapted to be operated by a user (once an user pushes 30 they will be operating everything on 30) for moving the connector position assurance device (30), the base portion (31, 34l, 34r) and the operating portion (32, 35, 36, 37) defining a slot (fig. 4; space inbetween 34r/34l and 36, 37) therebetween slidably receiving a portion (63r and 63l are portions of the housing ) of the housing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MARCUS E HARCUM/               Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831